Name: Commission Regulation (EEC) No 2861/81 of 2 October 1981 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 10 . 81 Official Journal of the European Communities No L 281 / 11 COMMISSION REGULATION (EEC) No 2861/81 of 2 October 1981 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), as last amended by the Act of Accession of Greece, and in particular Article 1 1 (3) thereof, Whereas the amount of aid for 100 kilograms of skimmed milk processed into casein or caseinates was fixed at 5-20 ECU by Article 2 ( 1 ) of Commission Regulation (EEC) No 756/70 (2), as last amended by Regulation (EEC) No 1585/81 (3 ) ; whereas the amount of aid must be adjusted to take account of the movement of prices for caseins in international trade ; In Article 2 ( 1 ) of Regulation (EEC) No 756/70 , the amount '5-20 ECU' is replaced by '5-35 ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 91 , 25 . 4 . 1970 , p . 28 . P) OJ No L 154, 13 . 6 . 1981 , p . 47 .